Citation Nr: 0506203	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  99-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died in May 1998.  He was a prisoner of war of the 
German government from December 1944 to April 1945.  The 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the RO in Boston, 
Massachusetts that denied service connection for the cause of 
the veteran's death.  A hearing was held before the 
undersigned Veterans Law Judge sitting at the RO in March 
2001.  In August 2001, the Board remanded the case to the RO 
for further evidentiary development.  The case was 
subsequently returned to the Board, and in a June 2003 
decision, the Board denied service connection for the cause 
of the veteran's death.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2004 joint 
motion to the Court, the parties (the appellant and the VA 
Secretary) requested that the Board decision be vacated and 
the issue remanded.  In a September 2004 Court order, the 
joint motion was granted, the Board's June 2003 decision was 
vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.

As noted in the Board's [now vacated] June 2003 decision, the 
January 2003 supplemental statement of the case included as 
one of the issues entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  
However, a review of the claims file reflects that a formal 
rating decision has not been entered regarding this issue.  
This issue is again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the joint motion and Court order, the Board finds 
that a remand is necessary.

The Board remanded this case in August 2001, in part for a VA 
medical opinion as to whether the veteran's service-connected 
disabilities contributed substantially or materially to cause 
the veteran's death, had a material influence in accelerating 
death, or resulted in such debilitating effects and general 
impairment of health that rendered the veteran materially 
less capable of resisting the effects of the cause of his 
death.

A VA medical opinion was provided in December 2002.  The 
Board considered this opinion in its June 2003 decision.  In 
the May 2004 joint motion, the parties indicated that the 
medical professional who provided this opinion did not 
identify his or her credentials or specialty, and did not 
provide a complete rationale for the opinion expressed.  The 
parties also determined that the Board did not provide 
adequate reasons and bases for placing more probative value 
on this opinion versus another opinion by a social worker.  
The parties concluded that the action taken by the RO and the 
VA examiner did not fully comply with the Board's August 2001 
remand instructions, and that the Board should have ensured 
the compliance of the RO and the VA examiner, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case must be remanded to the RO to obtain an 
addendum from the examiner who provided the December 2002 
medical opinion.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should forward the claims file 
to the VA examiner who provided the 
December 5, 2002 medical opinion.  The 
examiner should be asked to identify his 
or her credentials and specialty, and to 
provide a complete rationale for the 
December 2002 opinion, to include an 
explanation as to why there was no merit 
to the contention that social isolation 
and depression contributed adversely to 
the acute leukemia.  

2.  If the examiner who provided the 
December 2002 opinion is unavailable, the 
RO should obtain another medical opinion 
from an appropriate VA specialist.  The 
examiner is asked to render an opinion as 
to whether it is as likely as not that 
the veteran's service-connected 
disabilities (PTSD, residuals of shell 
fragment wounds, and hepatitis) 
contributed substantially or materially 
to cause his death, had a material 
influence in accelerating death, or 
resulted in such debilitating effects and 
general impairment of health that 
rendered the veteran materially less 
capable of resisting the effects of the 
cause of his death.

The examiner should be asked to identify 
his credentials and specialty, and to 
provide a complete rationale for his 
medical opinion.  The examiner's 
attention is directed to the October 24, 
2002 opinion rendered by a POW 
coordinator at a VA medical facility.

3.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought is not granted, the appellant and 
her representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




